ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_03_EN.txt.                      481




                                SEPARATE OPINION OF JUDGE SKOTNIKOV



                        1. I support the Court’s conclusions set forth in the operative clause.
                     However, while I agree with the Court’s ruling that Belgium’s claims
                     based on Article 6, paragraph 2, and Article 7, paragraph 1, of the Con-
                     vention against Torture are admissible (paragraph 3 of the operative
                     clause), I respectfully submit that the Court has erred as to the grounds
                     on which to base this finding.
                        2. In order to declare admissible Belgium’s claims relating to Senegal’s
                     conduct, the Court could have confined itself to observing that Belgium
                     has instituted criminal proceedings against Mr. Habré, in accordance
                     with its legislation in force ; that it has requested Mr. Habré’s extradition
                     from Senegal to Belgium ; and that it has engaged in diplomatic negotia-
                     tions with Senegal on the subject of Mr. Habré’s prosecution in Senegal
                     or his extradition to Belgium.

                         3. The Court has chosen instead to follow the route which leads it to
                     conclude that any State party to the Convention against Torture has
                     standing before this Court to invoke the responsibility of any other State
                     party “with a view to ascertaining the [latter’s] alleged failure to comply
                     with its obligations erga omnes partes, such as those under Article 6, para-
                     graph 2, and Article 7, paragraph 1, of the Convention, and to bring that
                     failure to an end” (Judgment, para. 69). Accordingly, in the view of the
                     Court, Belgium is entitled to invoke Senegal’s responsibility before this
                     Court without necessarily having a special interest in Senegal’s compli-
                     ance with the Convention.
                         4. The route thus taken by the Court allows it to avoid dealing at the
                     merits stage with the question as to whether Belgium has established its
                     jurisdiction in respect of Mr. Habré in accordance with Article 5, para-
                     graph 1, of the Convention, despite the fact that none of the alleged
                     ­victims who have filed complaints against Mr. Habré was of Belgian
                      nationality at the time of the alleged offences. This question, which
                      is directly related to the issue of the validity of Belgium’s request
                      for Mr. Habré’s extradition, is admittedly not an easy one to answer,
                      especially given the fact that Belgium, subsequent to its request for
                      Mr. Habré’s extradition, repealed a part of its legislation which had
                      allowed for the exercise of universal jurisdiction irrespective of the nation-
                      ality of the alleged victims. The present case is left over from the brief
                      period during which this legislation was in force.
                         5. During the oral phase, Belgium confirmed that it appeared before
                      this Court as an injured State. Indeed, Belgium instituted the present pro-
                      ceedings precisely because it had exercised its jurisdiction in respect of

                     63




6 CIJ1033.indb 122                                                                                     28/11/13 12:50

                     482 	obligation to prosecute or extradite (sep. op. skotnikov)

                     Mr. Habré and requested his extradition from Senegal to Belgium. As is
                     clear from the Application, Belgium was concerned that “the referral” of
                     Mr. Habré’s case to the African Union could have affected the prospect
                     of Mr. Habré being extradited to Belgium under the terms of the Conven-
                     tion against Torture. Clearly, Belgium did not seise this Court simply as
                     a State party to the Convention.
                        6. In the alternative, however, Belgium, responding to a question
                     posed by one of the judges, claimed locus standi as a party other than an
                     injured State. It seems that this contention was made as a precaution, in
                     case the Court were to find, for example, that Belgium was precluded
                     from claiming jurisdiction to prosecute Mr. Habré on account of the fact
                     that it had abrogated the law which allowed it to exercise its jurisdiction
                     in cases where the alleged victims did not have Belgian nationality at the
                     time when the alleged offences were committed.
                        7. In any event, in its final submissions, Belgium clearly positions itself
                     as an injured State, that is, as a party having a special interest in Senegal’s
                     compliance with the Convention. It has specifically requested the Court
                     to adjudge and declare inter alia that Senegal is required to cease the
                     internationally wrongful act :

                          “(a) by submitting without delay the Hissène Habré case to its com-
                               petent authorities for prosecution ; or
                           (b) failing that, by extraditing Hissène Habré to Belgium without fur-
                               ther ado” (emphasis added).
                        8. In the light of the above, the Court’s decision not to pronounce on
                     the question of whether Belgium has a special interest in Senegal’s com-
                     pliance with the relevant provisions of the Convention in the case of
                     Mr. Habré (see Judgment, para. 70) is surprising. One inevitable implica-
                     tion of this decision is that the issue of the validity of Belgium’s request
                     for extradition remains unresolved.
                        9. The Court has a duty under its Statute to settle disputes — when it
                     has jurisdiction to do so — unless there are circumstances preventing it
                     from proceeding with the adjudication of a claim or a part of it. Senegal
                     has contested Belgium’s entitlement to exercise passive personal jurisdic-
                     tion in Mr. Habré’s case. Accordingly, when the Court discards, without
                     explanation, a part of Belgium’s claim by reducing its status in the
                     present proceedings to that of any State party to the Convention against
                     Torture, it fails in this duty.
                        10. Moreover, regrettably, the Court’s conclusion that Belgium, simply
                     as a State party to the Convention against Torture, has standing to invoke
                     the responsibility of Senegal for the alleged breaches of its obligations
                     under Article 6, paragraph 2, and Article 7, paragraph 1, of the Conven-
                     tion, is not properly explained, nor is it justified.

                       11. According to the Judgment (see para. 68), since the object and pur-
                     pose of the Convention is “to make more effective the struggle against

                     64




6 CIJ1033.indb 124                                                                                     28/11/13 12:50

                     483 	obligation to prosecute or extradite (sep. op. skotnikov)

                     torture . . . throughout the world”, the States parties to the Convention
                     have a common interest to ensure, in view of their shared values, that acts
                     of torture are prevented and that, if they occur, their authors do not enjoy
                     impunity. The Court observes that all States parties “have a legal i­ nterest”
                     in the protection of the rights involved (Barcelona Traction, Light and
                     Power Company, Limited (Belgium v. Spain), Judgment, I.C.J. Reports
                     1970, p. 32, para. 33). In the same context, the Court recalls that, in its
                     Advisory Opinion in the case concerning Reservations to the Convention
                     on the Prevention and Punishment of the Crime of Genocide, it pointed out
                     that :
                          “[i]n such a convention the contracting States do not have any inter-
                          ests of their own ; they merely have, one and all, a common interest,
                          namely, the accomplishment of those high purposes which are the
                          raison d’être of the convention” (Reservations to the Convention on
                          the Prevention and Punishment of the Crime of Genocide, Advisory
                          Opinion, I.C.J. Reports 1951, p. 23).
                       12. Needless to say, the dicta referred to by the Court are of funda-
                     mental importance. Indeed, indivisible obligations which are owed by any
                     State party to all other States parties are contained in numerous instru-
                     ments, in particular those dealing with the protection of human rights.
                     But does this lead to a conclusion that a common interest is one and the
                     same thing as a right of any State party to invoke the responsibility of
                     any other State party before this Court, under the Convention against
                     Torture, for an alleged breach of obligations erga omnes partes ?

                        13. One would have expected the Court to have recourse to the inter-
                     pretation of the Convention in order to support its conclusion. Instead,
                     it confines itself to quoting from its Preamble and classifying this
                     instrument as being similar to the Genocide Convention. This is hardly
                     sufficient.
                        14. In order to confirm its view that the common interest shared by
                     States parties to the Convention against Torture — and other instruments
                     containing erga omnes partes obligations, such as the Genocide Conven-
                     tion — equates to a procedural right of one State party to invoke the
                     responsibility of another for any alleged breaches of such obligations, the
                     Court would need to explain, for example, how such treaties could simul-
                     taneously envisage the right of a State party to make reservations to its
                     jurisdiction. No such explanation is provided.
                        15. Furthermore, under the Convention against Torture, any State
                     party has the right to shield itself not only from accountability before the
                     Court but also from the scrutiny of the Committee against Torture. This
                     scrutiny is based on the erga omnes partes principle but, tellingly, remains
                     optional :
                             “A State Party to this Convention may at any time declare . . . that
                          it recognizes the competence of the Committee to receive and consider

                     65




6 CIJ1033.indb 126                                                                                    28/11/13 12:50

                     484 	obligation to prosecute or extradite (sep. op. skotnikov)

                          communications to the effect that a State Party claims that another
                          State Party is not fulfilling its obligations under this Convention . . .
                          No communication shall be dealt with by the Committee under this
                          article if it concerns a State Party which has not made such a decla-
                          ration.” (Convention against Torture, Art. 21, para. 1.)
                     The Judgment does not address this issue.
                        16. If the logic adopted by the Court were correct, no such opt‑out or
                     opt‑in clauses would have been allowed in the Convention. The simple
                     truth is that the Convention does not go as far as the Court suggests.

                        17. Admittedly, there are treaties which allow invocation of responsi-
                     bility by any State party, for example, the European Convention on
                     Human Rights. However, this entitlement is expressly granted. Article 33
                     of the European Convention states that : “Any High Contracting Party
                     may refer to the Court any alleged breach of the provisions of the Con-
                     vention and the Protocols thereto by another High Contracting Party.”
                     Interestingly, and most logically, no reservations to the jurisdiction of the
                     European Court of Human Rights are allowed under the European Con-
                     vention.

                         18. By contrast, in the view of the Court, an entitlement of each
                     State party to the Convention against Torture to make a claim concern-
                     ing the existence of an alleged breach by another State party is implied
                     in the common interest of the States parties’ compliance with the rele­
                     vant obligations under the Convention against Torture (see Judgment,
                     para. 69). No explanation is offered in support of this statement.
                         19. The Court does not mention the European Convention on Human
                     Rights, or any other similar treaty. Accordingly, it does not offer its view
                     as to how that which is expressly provided for in one treaty could simply
                     be implied in another, in respect of the same — and rather important —
                     entitlement. If one accepts the logic of the Judgment, it would make no
                     difference whether such an express provision were included in or excluded
                     from a treaty by its drafters. This cannot be right.
                         20. The Judgment cites no precedent in which a State has instituted
                     proceedings before this Court or any other international judicial body in
                     respect of alleged violations of an erga omnes partes obligation simply on
                     the basis of it being a party to an instrument similar to the Convention
                     against Torture. Nor does it mention the fact, which might be worth
                     ­noting as a reflection of State practice — or rather the absence of it —
                      that the inter‑State human rights complaints mechanisms (including the
                      one provided for in Article 21 of the Convention against Torture) have
                      never been used.
                         21. The Judgment does not refer to the draft Articles on Responsibility
                      of States for Internationally Wrongful Acts adopted by the International
                      Law Commission in 2001, which do not support the Court’s position. In
                      its commentary to Article 48, which deals with invocation of responsi­

                     66




6 CIJ1033.indb 128                                                                                    28/11/13 12:50

                     485 	obligation to prosecute or extradite (sep. op. skotnikov)

                     bility by a State other than the injured State, the ILC notes that “certain
                     provisions, for example in various human rights treaties, allow invocation
                     of responsibility by any State party”, without in any way implying that
                     such an entitlement is allowed in treaties which do not contain a specific
                     provision to that effect (Yearbook of the International Law Commission,
                     2001, Vol. II, Part Two, p. 127). Moreover, the commentary to the draft
                     Articles states in no ambiguous terms that :

                          “[i]n order to take such steps, i.e. to invoke responsibility in the sense
                          of the articles, some more specific entitlement is needed. In particular,
                          for a State to invoke responsibility on its own account it should have
                          a specific right to do so, e.g. a right of action specifically conferred by
                          a treaty, or it must be considered an injured State.” (Ibid., p. 117 ;
                          emphasis added.)

                         No such right of action is conferred on States parties by the Conven-
                     tion against Torture.
                         22. I have to conclude with regret that the grounds which are intended
                     to support the Court’s correct ruling as to the admissibility of Belgium’s
                     claims do not seem to be founded in law, be it conventional or customary.
                         23. As a final remark pertaining to the Judgment as a whole, I would
                     like to recall that in 2009, at the provisional measures stage of the current
                     proceedings, Belgium summarized the dispute between itself and Senegal
                     in the following way : first, “Senegal considers that its decision to transmit
                     the case to the African Union . . . somehow fulfils Article 7 [of the
                     ­Convention against Torture]” (CR 2009/10, p. 20, para. 13) ; secondly,
                      “Senegal’s present commitment to move, albeit slowly, towards a crim­inal
                      trial derives in its view from the African Union ‘mandate’, not directly
                      from its obligations under the Torture Convention” (ibid.).

                       For its part, Senegal responded that :
                          “as a State it is bound by the 1984 Convention [against Torture]. The
                          fact that an organization like the African Union may be involved in
                          organizing the Habré trial in no way lessens Senegal’s duties and
                          rights as a party to the Convention. Indeed, it is as a party to the
                          Convention, not pursuant to a mandate from the African Union, that
                          the Republic of Senegal is fulfilling its obligations.” (CR 2009/11,
                          p. 18, para. 11.)
                       Accordingly, it seemed to me in 2009 that the Parties were in agreement
                     on the points raised by Belgium and, therefore, that the dispute, as framed
                     by the latter, had ceased to exist. In the light of this, I was expecting that
                     Senegal would have taken swift action to comply with its obligations
                     under the Convention against Torture. Unfortunately, this has not
                     happened. Senegal concedes that there is a continuing dispute about
                     ­
                     the application of the Convention :

                     67




6 CIJ1033.indb 130                                                                                      28/11/13 12:50

                     486 	obligation to prosecute or extradite (sep. op. skotnikov)

                            “At issue before the Court is a difference between two States as to
                          how the execution of an obligation arising from an international
                          instrument to which both States are parties should be understood.
                          That is the reality of the contentious proceedings that have been
                          brought before the Court.” (CR 2012/4, p. 28, para. 39.)
                       The above statement reflects the true nature of the dispute, which had
                     persisted through twists and turns since the time that Belgium requested
                     Mr. Habré’s extradition from Senegal. This dispute has now been settled
                     by the Court with a unanimous ruling to the effect that the Republic of
                     Senegal must, without further delay, submit the case of Mr. Hissène Habré
                     to its competent authorities for the purpose of prosecution, if it does not
                     extradite him.

                                                                (Signed) Leonid Skotnikov.




                     68




6 CIJ1033.indb 132                                                                                 28/11/13 12:50

